DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
Claims 1-2, 8-10, and 20 have been amended.  
Claims 3-4 have been cancelled.  
Claims 11-19 have been withdrawn.  
Claims 1-2 5-10, and 20 are pending.

Response to Amendment
Amendments to Claims 1-2, 8-10, and 20 are acknowledged.  



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 20 recites the following abstract concepts that are found to include “abstract idea”:
An information processing system, comprising:








receive information associated with a selection of a settlement service from a plurality of settlement services, wherein
each settlement service of the plurality of settlement services corresponds to the respective electronic money of the plurality of electronic money; 
perform settlement of a commercial transaction to generate log information, wherein
the generated log information is associated with the settlement of the commercial transaction,
the settlement is performed based on the selected settlement service of the plurality of settlement services, and
the log information includes a time at which the settlement is performed; and 
supply the generated log information

acquire the log information from the information processing apparatus, and 
supply at least a part of the log information to a second information processing apparatus that is associated with a first business operator, wherein

Claim 20 is directed to a series of steps for performing actions in the settlement of a financial transaction, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of information processing apparatus, servers, a global platform, a plurality of applications executable on the global platform, an IC card, and circuitry does not take the claim out of the method of organizing human interactions.  Thus, the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the information processing apparatus, servers, a global platform, a plurality of applications executable on the global platform, an IC card, and circuitry are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because it amounts to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, supplying log information to the server/acquiring log information by the server and supplying log information to another device from the server using circuitry, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.



Dependent Claims 2 and 5-9 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2 and 5-9 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Independent Claim 10 recites an information processing apparatus that perform substantially the same steps as Claim 20, and are thus rejected for the same reasons as stated in the rejection of Claim 10.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2009/0026256 “Kameda”, in view of US Pat Pub No 2014/0310117 “Moshal”, and further in view of US Pat Pub No 2003/0018577 “Fukashima”.

As per Claims 1, 10 and 20, Kameda discloses an information processing apparatus, method, and system including an information processing apparatus that processes information and a server  that exchanges information with the information processing apparatus, wherein 
an information processing apparatus (Kameda: [0022], a POS terminal to perform settlement processing based on the transaction amount sent from the settlement terminal); and
a server configured to communicate with the information processing apparatus (Kameda: [0022] communicate with an administration server), wherein 
the information processing apparatus includes:
the IC card is in a specific proximity to the information processing apparatus (Kameda: [0024], a contact zone of which center surface of the IC card is placed using a RF circuit unit for communication with the IC card);
first circuitry configured to:
perform settlement of a commercial transaction to generate log information (Kameda: [0024] settlement control unit for performing the settlement processing and an output control unit for controlling the information outputting unit), wherein
the generated log information is associated with the settlement of the commercial transaction (Kameda: [0030] the settlement control unit stores the electronic money usage history of the electronic money service in the storage unit and sends the electronic money usage history to the administration server of the electronic money service via the communication device),
the settlement is performed based on the selected settlement service of the plurality of settlement services, and
the log information includes a time at which the settlement is performed (Kameda: [0027] stores information of the usage of the electronic money service including the time and transaction date and the like); and 
supply the generated log information to the server (Kameda: [0030] the settlement control unit stores the electronic money usage history of the electronic money service in the storage unit and sends the electronic money usage history to the administration server of the electronic money service via the communication device).

Kameda fails to disclose an information processing apparatus, method, and system including an information processing apparatus that processes information and a server  that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
a structure including a global platform and a plurality of applications, wherein
the plurality of applications is executable on the global platform,
each application of the plurality of applications is executable for a process related to a respective electronic money of a plurality of electronic moneys associated with an IC card, and 
first circuitry configured to:
receive information associated with a selection of a settlement service from a plurality of settlement services, wherein

the server includes second circuitry configured to: 
acquire the log information from the information processing apparatus; and 
supply at least a part of the log information to a second information processing apparatus that is associated with a first business operator, wherein the server is associated with a second business operator different from the first business operator.

Moshal teaches an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
a structure including a global platform and a plurality of applications (Moshal: [0051], application server includes a processor, a network interface form transmitting data to and receiving data from communication network, a user interface, and a data storage device which can be linked together.  It can include a scanner app (application), merchant app (application), and computer readable program instructions.  The application server is a global platform including a plurality of applications (scanner app, merchant app, etc.)), wherein
the plurality of applications is executable on the global platform (Moshal: [0051], application server includes a processor, a network 
each application of the plurality of applications is executable for a process related to a respective electronic money of a plurality of electronic moneys associated with an IC card (Moshal: [0055], transmits to the application server the merchant identification code, the bill identification number, the amount due and the details of a payment instrument to be used for payment (for example, a credit or debit card number, a cardholders name, a card expiry date, a CVC, or a PIN, as stored in the user profile 110). Once the details of the selected payment instrument have been received at the application server, the particulars of the financial transaction (for example, the bill amount, and merchant and payment details) are sent to a payment processor for processing), and 
the server includes second circuitry configured to: 
acquire the log information from the information processing apparatus (Moshal: [0055], scanner app transmits to the application server the merchant identification code, the bill identification number, the amount due and the details of a payment instrument to be used for payment.  Once the details of the selected payment instrument have been received at the application server, the 
supply at least a part of the log information to a second information processing apparatus that is associated with a first business operator, wherein the server is associated with a second business operator different from the first business operator (Moshal: [0055], scanner app transmits to the application server the merchant identification code, the bill identification number, the amount due and the details of a payment instrument to be used for payment.  Once the details of the selected payment instrument have been received at the application server, the particulars of the financial transaction are sent to a payment processor for processing). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda to include supplying log information to the server without intervention of a commercial transaction processing unit as taught by Moshal, with the settlement processing unit as taught by Kameda with the motivation of improving the security of the system (Moshal: [0083]).

Kameda and Moshal fail to disclose an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:

receive information associated with a selection of a settlement service from a plurality of settlement services, wherein
each settlement service of the plurality of settlement services corresponds to the respective electronic money of the plurality of electronic moneys.

Fukashima teaches an information processing apparatus, method, and system including an information processing apparatus that processes information and a server that exchanges information with the information processing apparatus, wherein 
the information processing apparatus includes:
first circuitry configured to:
receive information associated with a selection of a settlement service from a plurality of settlement services (Fukashima: [0094], the store device reads balances of respective electronic money kinds from the IC card that the user has), wherein
each settlement service of the plurality of settlement services corresponds to the respective electronic money of the plurality of electronic moneys (Fukashima: [0094], the user can select a payment method from among credit, electronic money A, electronic money B and MIX.  the store device reads balances of respective electronic money kinds form the IC card…The user can determine a payment method).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda and Moshal to include an IC card with a plurality of settlement services as taught by Fukashima, with the settlement processing unit as taught by Kameda and Moshal with the motivation of using electronic money for settlement of account at the store without being conscious of the kind of the electronic money that the user has, and opening an account with a center, and with ease (Fukashima: [0007]).

As per Claim 2, Kameda discloses the information processing apparatus, further comprising: 
perform short-range wireless communication with the IC card positioned closely thereto (Kameda: [0024] and [0030]); 
perform exchange of information with the IC card based on the short-range wireless communication (Kameda: [0024] and [0030]); and 
subtract an amount of money of the commercial transaction from the electronic money that corresponds to the selected settlement service (Kameda: [0030] and [0036]).  

As per Claim 5, Kameda fails to disclose the information processing apparatus, wherein 
the log information further includes a settlement money amount that indicates settled amount of money of the commercial transaction.


the log information further includes a settlement money amount that indicates settled amount of money of the commercial transaction (Moshal: [0056]-[0058]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda to include supplying log information to the server without intervention of a commercial transaction processing unit as taught by Moshal, with the settlement processing unit as taught by Kameda with the motivation of improving the security of the system (Moshal: [0083]).

As per Claim 6, Kameda discloses the information processing apparatus, wherein 
the log information further includes user identification information and settlement identification information (Kameda: [0023]),
the user identification information corresponds to information of a user associated with the IC card (Kameda: [0023]), and 
the settlement identification information corresponds to the settlement (Kameda: [0023]).  

As per Claim 7, Kameda discloses the information processing apparatus, wherein the circuitry is further configured to perform the commercial transaction (Kameda: [0030]).  

As per Claim 8, Kameda fails to disclose the information processing apparatus, wherein the circuitry is further configured to:
receive a request form the server that is associated with a first business operator;
provide the log information based on the request; and
the information processing apparatus is associated with a second business operator different from the first business operator.

Moshal teaches the information processing apparatus, wherein the circuitry is further configured to:
receive a request form the server that is associated with a first business operator (Moshal: [0055]);
provide the log information based on the request (Moshal: [0055]); and
the information processing apparatus is associated with a second business operator different from the first business operator (Moshal: [0055]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kameda to include supplying log information to the server without intervention of a commercial transaction processing unit as taught by Moshal, with the settlement processing unit as taught by Kameda with the motivation of improving the security of the system (Moshal: [0083]).

As per Claim 9, Kameda discloses the information processing apparatus, wherein the circuitry is further configured to: 

supply the log information to the server based on the communication with the server (Kameda: [0050]).  

Response to Arguments

Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.

35 USC 101
Applicant argues that the claimed apparatus recites an improvement to the functioning of the computer by execution of applications related to electronic moneys independently and thereby suppressing increase of unnecessary processes to suppress increase of the load. The Applicant further argues that the specification describes how the technology is improved and has a practical implementation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The independent claims currently recite features such as “a structure including a global platform and a plurality of applications, wherein the plurality of applications is executable on the global platform, each application of the plurality of applications is executable for process related to a respective electronic money of a plurality of electronic moneys associated with an IC card, and the IC card is in a specific proximity to the information processing apparatus.”  The claims merely recite the structure, but fail to actually recite how structure is used.  For example, the plurality of applications are executable, but the are not executed in the claims.  Therefore, the claims are written in a way that the applications are not performing any action or required for the implementation of the other steps of the claim.  The IC card is in a specific proximity to the information processing 

35 USC 103
Applicant argues that Kameda, Moshal, and Fukushima fail to teach, suggest, or render obvious the features of “a structure including a global platform and a plurality of applications, wherein the plurality of applications is executable on the global platform, and each application of the plurality of applications is executable for a process related to a respective electronic money of a plurality of electronic moneys associated with an IC card,” as recited in amended independent claim 1.  Moshal teaches an application server that stores various applications used for completing a transaction.  The applications include at least a scanner app and a merchant app.  Transaction data is transmitted to the application server via the applications for use in payment processing (Moshal: [0051] and [0055]).  Thus, Moshal teaches a global platform as the application server, and the plurality of applications that are executable by the global platform as the scanner app, merchant app, etc.  When combined with the IC Card as taught by Kameda [0024], and the plurality of electronic moneys as taught by Fukushima [0094], the combination of 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687